DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 02/04/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. §103 rejection of claim 12 over Reijers, Kobussen, and Nelems has been withdrawn; and (2) the 35 U.S.C. §103 rejection of claim 25 over Reijers and Nelems has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-17 and 19-34
Withdrawn claims: 				None
Previously cancelled claims: 		18
Newly cancelled claims:			12 and 25
Amended claims: 	1, 2, 4-11, 14, 15, 17, 19, 21, 28, 30, 33, and 34
New claims: 					None
Claims currently under consideration:	1-11, 13-17, 19-24, and 26-34
Currently rejected claims:			1-11, 13-17, 19-24, and 26-34
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8-11, 13-15, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482).
Regarding claim 1, 
 However, Kobussen teaches a continuous food processing system for a coextruded meat product including a meat batter (corresponding to sausage mix) surrounded by a coating (column 1, lines 21-27), which will be processed into a casing (column 1, lines 10-13).  Kobussen also teaches that the coextruded meat product (corresponding to strand) is then passed through a brine fluid (column 4, lines 21-23).  Weiss teaches a thermal wheel (corresponding to wheel-like cooking device) for cooking sausages wherein each basket supports a sausage for a rolling and turning movement so that the sausage is cooked on all sides as the thermal wheel turns (column 1, lines 17-20) past the heating elements (column 2, line 15).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Clemens to use the coextruded meat product taught by Kobussen.  Since Clemens discloses a sausage that needs to be self-sustaining prior to being loaded into the baskets, a skilled practitioner would be motivated to consult and incorporate the teachings of Kobussen for instruction in achieving a self-sustaining meat product which has sufficient strength to allow mechanical separation into individual foodstuff elements (Kobussen, column 2, lines 5-9) that can fit side-by-side into the baskets of Clemens (Fig. 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Clemens to use the thermal wheel as taught by Weiss.  Clemens teaches that the baskets are designed to allow rotation of the sausage so that all sides are evenly cooked (column 2, lines 63-66) during the serpentine movement of the endless conveyor which sequentially conveys the meat products through a plurality of heat treating zones (column 1, lines 36-41) and the direction of movement is cyclically reversed repeatedly 
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the step of applying the heated, high velocity air stream to the coextruded meat products involving varying temperature (corresponding to relatively lower temperatures for the drying oven section than cooking oven section) (Clemens, column 2, lines 17-19) and humidity (corresponding to no moisture is added to the air in areas of the oven solely for cooking and drying) (Clemens, column 2, lines 35-36).
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the air being applied to the coextruded meat products at the step of applying the heated, high velocity air stream to the coextruded meat products is not controlled prior to application to remove moisture therefrom (corresponding to airs fans force air through conduits and across heat exchangers and into the heating zones) (Clemens, column 2, lines 11-12 and 39).
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 1, including the step of applying a heated, high velocity air stream to the coextruded meat 
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including the coextrusion of a meat batter (corresponding to sausage mix) surrounded by a coating (Kobussen, column 1, lines 21-27), which will be processed into a casing (Kobussen, column 1, 10-13), to form sausage strands (Kobussen, column 3, lines 38-43).  Kobussen also teaches brining (corresponding to chemical treatment) using a coagulation bath (column 3, lines 43-47) and crimping and cutting (corresponding to clipping) (column 3, lines 20-24) of the sausage rope (corresponding to sausage strands) (column 3, lines 38-40) to form the coextruded meat products can occur before surface drying of the strand (column 3, lines 24-25).
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 1, including the velocity of the heated, high velocity air stream is 250-500 feet per minute (Clemens, column 2, lines 31-32), which falls within the claimed range.
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the temperature of the meat batter of the coextruded meat product to be 0-18 °C, for extrusion to occur in a temperature of 2-18 °C, and for brining to occur in a temperature of 5-40 °C (Kobussen, Table 1), which overlaps the claimed initial temperature range, and for the core temperature of the meat products to be raised to 60 °C (corresponding to 140 °F) (Clemens, column 3, lines 18-19), which falls within the claimed final temperature range.
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 1, including the meat products are subjected to a plurality of separate treatment cells 
Regarding claim 33, the prior art teaches the invention as disclosed above in claim 1, including the slots carrying the coextruded meat products are arranged circumferentially around the thermal wheel and are angularly offset from one another such that they form a series of infinitely parallel rows as the thermal wheel rotates (Weiss, Fig. 1).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482) as applied to claim 1 above, and further in view of Reijers (US 2008/0241325).
Regarding claim 2, the prior art teaches the method as disclosed above in claim 1, but does not teach the method to comprise the step of applying a liquid coating to the surface of the casing of the coextruded meat products after the step of applying the heated, high velocity air stream to the coextruded meat products.
However, Reijers teaches a method that includes the step of applying a liquid coating (corresponding to liquid smoke) to the surface of the casing of the coextruded meat products after applying the heated, high velocity air stream to the coextruded meat products ([0007]).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Clemens to include applying a liquid coating as taught by Reijers.  Since Reijers discloses that it is well-known in the art to apply flavoring such as liquid smoke to a sausage ([0002]), a skilled practitioner would have consulted an additional reference 
Regarding claim 3, the prior art teaches the method as disclosed above in claim 2, including the liquid coating is liquid smoke (Reijers, [0007]).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 2, including the initial step of applying the heated, high velocity air stream to the coextruded meat products to blow off brine (corresponding to salt solution) followed by the application of liquid smoke (Reijers, [0007]).  Reijers further discloses another step of applying a heated high velocity air stream to the coextruded meat products after the step of applying the liquid coating (corresponding to liquid smoke) to the surface of the casing of the coextruded meat product (Reijers, [0019]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant), Weiss (US 4,723,482), and Reijers (US 2008/0241325) as applied to claim 2 above, and further in view of Longo Areso (US 2009/0220655; cited by applicant).
Regarding to claim 4, modified Clemens teaches the method as disclosed above in claim 2.  The prior art does not teach spraying a liquid coating to the surface of the casing of the coextruded meat product to apply the liquid coating.
However, Longo Areso does teach a process of creating a casing with marks for the production of coextruded meat products (corresponding to stuffed meat products) ([0030]) and that the coloring composition can be applied using a spray ([0057]).  Longo Areso also teaches that a liquid coating (corresponding to different natural substances such as oil) can be applied to the casing ([0009]).
It would be obvious for a person of ordinary skill in the art to have modified the method of Clemens to include spraying a liquid coating onto the surface of the casing of a coextruded meat product as taught by Longo Areso.  Since the application of liquid smoke as a liquid coating to sausage is well-known in the art (Reijers, [0002]), a skilled practitioner would be prompted to consult and incorporate the teachings of Longo Areso in order to determine a suitable method of applying a liquid flavoring to a sausage. 
Regarding claim 5, Longo Areso teaches the use of ink jet technology to spray on the liquid coating ([0057]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant), Weiss (US 4,723,482), and Reijers (US 2008/0241325) as applied to claim 6 above, and further in view of Kobussen et al. (WO 99/60870; cited by applicant), hereinafter referred to as Kobussen II.
Regarding claim 7, the prior art teaches the invention as disclosed in claim 6 above.  The prior art does not teach the combination of the step of applying the heated, high velocity air stream to the coextruded meat products and the step of applying the liquid coating to the coextruded meat products to occur within 8 to 10 minutes.
However, Kobussen II teaches manufacturing of coextruded meat product (corresponding to smoked/cooked sausage) (page 1, lines 8-9) wherein the application of a liquid coating (corresponding to brine contact time) takes 45 seconds and the application of heated air (corresponding to heat treatment) takes less than 15 minutes.  The cumulative time of these two steps overlaps the claimed time range (page 7, lines 24-25).
It would have been obvious to one of ordinary skill in the art practicing the method of Clemens to have included an application of heat and an application of liquid within 8-10 minutes according to the instruction of Kobussen II.  Due to the absence of specific instruction regarding the time frame for application of the heated air stream and the application of a liquid coating but the application of a liquid coating as a flavoring is well known in the art (Reijers [0002]), a skilled practitioner would have been motivated to consult and incorporate the time frame taught by Kobussen II into the method of Clemens.  The selection of a value of time that falls within the claimed range would render the claimed range obvious as selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
35.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482), as applied to claim 15 above, and further in view of Moore (US 3,896,242; cited by applicant).
36.	Regarding claim 16, the prior art teaches the invention as disclosed above in claim 15, including the use of treatment cells (Clemens, column 1, lines 36-40), but does not teach each treatment cell to provide 15-170 air changes per minute.
37.	However, Moore teaches a process for smoking a comestible material (Abstract) such as frankfurters and other sausage (column 1, lines 16-17) in a treatment cell (corresponding to smokehouse) which undergoes at least five air changes (corresponding to changes of the gaseous content) per minute in order to increase the efficiency of the process (column 5, lines 38-47). 
prima facie case of obviousness.  See MPEP § 2144.05.I.

Claims 17, 23, 24, 26-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482).
Regarding claim 17, Clemens teaches a system for processing a plurality of meat products (corresponding to sausages) (Abstract), the system comprising: a thermal system adapted to convey the meat products therethrough, the thermal system including at least one high velocity air jet for applying a heated, high velocity air stream to the meat products (column 1, lines 36-41 and 44-46; column 2, lines 30-31) in an amount capable of mechanically removing the moisture from a surface of the sausage and cooking the meat products (column 2, lines 35-36); wherein the thermal system further comprises a plurality of slots in which each of the slots (corresponding to cylindrical baskets) (column 2, lines 52-53) in which each of the slots is configured to receive multiple ones of the meat products therein (column 2, lines 56-59), with the slots each having at least one 
 However, Kobussen teaches a continuous food processing system for a coextruded meat product including a meat batter (corresponding to sausage mix) surrounded by a coating (column 1, lines 21-27), which will be processed into a casing (column 1, lines 10-13).  Kobussen also teaches that the coextruded meat product (corresponding to strand) is then passed through a brine fluid (column 4, lines 21-23).  Weiss teaches a thermal wheel (corresponding to wheel-like cooking device) for cooking sausages wherein each basket supports a sausage for a rolling and turning movement so that the sausage is cooked on 
It would have been obvious for a person of ordinary skill in the art to have modified the system of Clemens to use the coextruded meat product taught by Kobussen.  Since Clemens discloses a sausage that needs to be self-sustaining prior to being loaded into the baskets, a skilled practitioner would be motivated to consult and incorporate the teachings of Kobussen for instruction in achieving a self-sustaining meat product which has sufficient strength to allow mechanical separation into individual foodstuff elements (Kobussen, column 2, lines 5-9) that can fit side-by-side into the baskets of Clemens (Fig. 2).
It would have been obvious for a person of ordinary skill in the art to have modified the system of Clemens to use the thermal wheel as taught by Weiss.  Clemens teaches that the baskets are designed to allow rotation of the sausage so that all sides are evenly cooked (column 2, lines 63-66) during the serpentine movement of the endless conveyor which sequentially conveys the meat products through a plurality of heat treating zones (column 1, lines 36-41) and the direction of movement is reversed repeatedly to cook the meat products in a continuous cycle (column 1, lines 48-59).  The repeated cycling of meat products in baskets for thorough and even cooking taught by Clemens is similar to the repeated cycling of meat products in baskets for thorough and even cooking taught in Weiss; therefore, the serpentine conveyor of Clemens could be substituted for the thermal wheel taught by Weiss.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a 
Regarding claim 23, the prior art teaches the invention as disclosed above in claim 17, including the at least one high velocity air jet includes a plurality of high velocity air jets (Clemens, column 2, lines 9-11) spaced out along the conveyor system (Clemens, Fig. 1) and that the heating elements are spaced apart from one another around at least a portion of the circumference of the thermal wheel (Weiss, Fig. 5, item# 32).  A skilled practitioner substituting the thermal wheel of Weiss for the serpentine conveyor system of Clemens would readily recognize that the high velocity air jets would replace the radiant heating elements to reduce the amount of time needed for cooking the sausages (Clemens, column 1, lines 24-26), rendering the claim obvious.
Regarding claim 24, the prior art teaches the invention as disclosed above in claim 23, including the plurality of high velocity air jets are configured to provide respective high velocity air streams at least some of which have varying temperature (corresponding to relatively lower temperatures for the drying oven section than cooking oven section) (Clemens, column 2, lines 17-19) and humidity (corresponding to no moisture is added to the air in areas of the oven solely for cooking and drying) (Clemens, column 2, lines 35-36) from one another, thereby defining a plurality of treatment cells (Clemens, column 2, lines 8-9).  A skilled practitioner substituting the thermal wheel of Weiss for the serpentine conveyor system of Clemens would readily recognize that the high velocity air jets would replace the radiant heating elements to reduce the amount of time needed for cooking the sausages (Clemens, column 1, lines 24-26) and therefore define a plurality of 
Regarding claim 26, the prior art teaches the invention as disclosed above in claim 17, including the at least one high velocity air jet is configured to provide a variable amount of temperature (corresponding to relatively lower temperatures for the drying oven section than cooking oven section) (Clemens, column 2, lines 17-19) and humidity (corresponding to no moisture is added to the air in areas of the oven solely for cooking and drying) (Clemens, column 2, lines 35-36) in order to vary an air stream emitted from the at least one high velocity air jet over a duration of time.
Regarding claim 27, the prior art teaches the invention as disclosed above in claim 17, including the system does not remove moisture from a source of air in the heated, high velocity air stream from the at least one high velocity air jet (corresponding to air fans force air through conduits and across heat exchangers and into the heating zones) (Clemens, column 2, lines 11-12 and 39).
Regarding claim 28, 
Regarding claim 29, the prior art teaches the invention as disclosed above in claim 17, including the velocity of the heated, high velocity air stream is 250-500 feet per minute (Clemens, column 2, lines 31-32), which falls within the claimed range.
Regarding claim 30, the prior art teaches the invention as disclosed above in claim 17, including the temperature of the meat batter of the coextruded meat product to be 0-18 °C, for extrusion to occur in a temperature of 2-18 °C, and for brining to occur in a temperature of 5-40 °C (Kobussen, Table 1), which overlaps the claimed initial temperature range, and for the core temperature of the meat products to be raised to 60 °C (corresponding to 140 °F) (Clemens, column 3, lines 18-19), which falls within the claimed final temperature range.
Regarding claim 31, the prior art teaches the invention as disclosed above in claim 17, including the meat products are subjected to a plurality of separate treatment cells (corresponding to contiguous heating zones) (Clemens, column 1, lines 36-40) such as eight treatment cells separated by baffles (Clemens, Fig. 1, item 12), which falls within the claimed range.
Regarding claim 34, the prior art teaches the invention as disclosed above in claim 17, including the slots carrying the coextruded meat products are arranged circumferentially around the thermal wheel and are angularly offset from one another such that they form a series of infinitely parallel rows as the thermal wheel rotates (Weiss, Fig. 1).

Claims 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482) as applied to claim 17 above, and further in view of Reijers (US 2008/0241325) and Margraf (EP 0379755) .
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 17, but does not teach the system further comprises a second thermal wheel comprising another plurality of slots configured to receive the coextruded meat products therein in which the second thermal wheel is rotatable to move the other slots past at least another one of the at least one high velocity air jets and wherein the system further comprises an applicator that is disposed between the first thermal wheel and the second thermal wheel and is adapted to apply a liquid coating to the surface of the casing of the coextruded meat products.
However, Reijers teaches the system comprising an applicator (corresponding to bath) that is disposed before a single thermal system and is adapted to apply a liquid coating to the surface of the casing of the coextruded meat products (Reijers, paragraph 0019); it also teaches a thermal wheel comprising a plurality of slots (column 1, lines 30-33; Fig. 3) and are rotated over a source of heat to cook them (column 1, lines 19-20).  Margraf teaches a rotatable perforated thermal wheel (corresponding to rotatable perforated drum or cylinder) (column 2, lines 45-51) wherein high temperature cooking air is directed through an area of the cylinder and contacts the food product (column 3, lines 2-5), which can be sausages (column 6, lines 5-8).  Margraf teaches a system using two thermal wheels with a transfer chute extended from the first thermal wheel to the second thermal wheel wherein a stream of hot air is directed into the bottom of each cylinder (column 4, lines 24-32).
It would be obvious for a person of ordinary skill in the art to have modified the system of Clemens to include an applicator as taught by Reijers.  Since Reijers discloses that the application of a liquid coating such as liquid smoke is well-known in the art ([0002]) and 
It would be obvious for a person of ordinary skill in the art to have modified the system of Clemens to include a first and second thermal wheel as taught by Margraf.  Since the application of a liquid coating such as liquid smoke to sausage is well-known in the art (Reijers, [0002]) and Clemens teaches the movement of slots past high velocity jets in order to cook and dry sausages, a skilled practitioner would be motivated to consult an additional reference such as Margraf in order to determine suitable method of cooking and drying sausages.
Regarding claim 20, the prior art teaches the invention as disclosed above in claim 19, including the liquid coating is liquid smoke (Reijers, [0007]).
Regarding claim 21,  the prior art teaches the invention as disclosed above in claim 19, including the system having variable operating speeds (column 11, lines 24-30) and is therefore capable of achieving the claimed time range, rendering it obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant), Weiss (US 4,723,482), Reijers (US 2008/0241325), and Margraf as applied to claim 19 above, and further in view of Longo Areso (US 2009/0220655; cited by applicant).
Regarding to claim 22,
However, Longo Areso does teach a process of creating a casing with marks for the production of coextruded meat products (corresponding to stuffed meat products) ([0030]) and that the coloring composition can be applied using inkjet technology ([0057]).  Longo Areso also teaches that a liquid coating (corresponding to different natural substances such as oil) can be applied to the casing ([0009]).
It would be obvious for a person of ordinary skill in the art to have modified the method of Clemens to include spraying a liquid coating via ink jet technology onto the surface of the casing of a coextruded meat product as taught by Longo Areso.  Since the application of liquid smoke as a liquid coating to sausage is well-known in the art (Reijers, [0002]), a skilled practitioner would be prompted to consult and incorporate the teachings of Longo Areso in order to determine a suitable method of applying a liquid flavoring to a sausage. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 3,615,585) in view of Kobussen (US 6,331,104; cited by applicant) and Weiss (US 4,723,482), as applied to claim 31 above, and further in view of Moore (US 3,896,242; cited by applicant).
Regarding claim 32, the prior art teaches the invention as disclosed above in claim 31, including the use of treatment cells (Clemens, column 1, lines 36-40), but does not teach each treatment cell to provide 15-170 air changes per minute.
However, Moore teaches a process for smoking a comestible material (Abstract) such as frankfurters and other sausage (column 1, lines 16-17) in a treatment cell (corresponding to smokehouse) which undergoes at least five air changes (corresponding to changes of the gaseous content) per minute, which overlaps the claimed range, in order to increase the efficiency of the process (column 5, lines 38-47). 
It would have been obvious to one of ordinary skill in the art practicing the method of Clemens to have incorporated at least five air changes per minutes according to the instruction of Moore.  Since the system of Clemens aims to maximize efficiency (column 1, lines 24-26), a skilled practitioner would be motivated to incorporate the teaching of Moore in order to determine a suitable number of air changes that could maximize efficiency of the system as Moore discloses that “the efficiency of the smoking process will generally increase with an increase in changes per minute” (column 5, lines 43-45).  The selection of a value for the amount of air changes within the overlapping range would render the claimed range obvious as the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 6, 8-13, and 33 over Reijers, Kobussen and Nelems; claims 4 and 5 over Reijers, Kobussen, Nelems, and Longo Areso; claim 7 over Reijers, Kobussen, Nelems, and Kobussen II; claims 14 and 15 over Reijers, Kobussen, Nelems, and Clemens; claim 16 over Reijers, Kobussen, Nelems, and Moore; claims 17, 23-27, 29, and 34 over Reijers and Nelems; claims 19-21 over Reijers, Nelems, and Margraf; claim 22 over Reijers, Nelems, and Longo Areso; claim 28 over Reijers, Nelems, and Kobussen; claim 30 over Reijers, Nelems, and Clemens; claim 31 over Reijers, Nelems, and Clemens; and claim 31 over Reijers, Nelems, and Moore:
Applicant amended independent claims 1 and 17 to add the three features which were separately discussed in the telephonic interview as potential points of distinction lacking from the prior art of record (Applicant’s Remarks, page 11, paragraphs 4-5).  Applicant argued that the limitation directed to multiple meat products in each slot is not taught or suggested in the prior art as the slots of the thermal wheel of Nelems do not receive more than one coextruded meat product in each as Nelems is effectively a spit-like rotary cooker (Applicant’s Remarks, page 12, paragraph 3).  
However, the grounds of rejection have been updated to reflect the amendment of the claims and Nelems no longer serves as a prior art reference.  The method and system comprising the thermal wheel and its features in the independent claims are currently taught by the combination of Clemens, Weiss, and Kobussen.  Clemens teaches the processing a plurality of meat products (corresponding to sausages) (Abstract), comprising: receiving the meat products in a plurality of slots (corresponding to cylindrical baskets) (column 2, lines 52-53) in which each of the slots receiving the meat products receives multiple ones of the meat products therein (column 2, lines 56-59) while Weiss teaches a thermal wheel (corresponding to wheel-like cooking device) for cooking sausages wherein each basket supports a sausage for a rolling and turning movement so that the sausage is cooked on all sides as the thermal wheel turns (column 1, lines 17-20).  Since the process of Clemens and Weiss both involve repeated cycling of meat products in baskets for thorough and even cooking, the serpentine conveyor of Clemens can be substituted for the thermal wheel taught by Weiss as a matter of simple substitution; thereby rendering this new claimed limitation obvious. 
Applicant then argued that the prior art does not fairly teach or suggest the lifting or rotation of coextruded meat products by the air stream as Reijers teaches applying blown air to a single continuous strand and accordingly, is not capable of such lifting or rotation by the air stream in view of the conveying mechanism of the strand.  Applicant stated that even if the jet of Reijers was combined with the thermal wheel of Nelems, the resultant air stream would not necessarily result in lifting or rotation of the meat products because that would depend on the speed and locations of the jet, the weight of the meat products, and other such parameters in addition to Nelems only teaching rotation of the meat product by mechanical means.  Applicant contended that the only place in the record where the claimed lifting and rotation is referenced is in the instant application and therefore, the Office is engaging in impermissible hindsight construction by arriving at conclusions as to obviousness based on the benefit gleaned from the knowledge from the Applicant’s own disclosure about the use of jets for rotation (Applicant’s Remarks, page 12, paragraph 4-page 13, paragraph 1).
However, in the current grounds of rejection the high velocity air jets of Clemens are used as the heat source in the heating zones of the thermal wheel disclosed by Weiss and Clemens teaches the air jets to provide air at a velocity of 250-500 feet per minute and rotation of the coextruded meat products within the slots (column 2, lines 63-64).  As such, blowing high velocity air at an unrestrained round object such as a sausage results in its rotation as this is simply a law of nature; therefore, the prior art effectively teaches the claimed rotation movement.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rotation action provided by the high velocity air was merely referenced in the rejection to show that the combination of prior art satisfies this movement requirement of the claims and the construction of this rejection was not based on hindsight.  
Applicant then argued that no assertions were made by the Office regarding re-direction of the air stream and/or reflecting surfaces being present in any of the prior art references 
However, as Applicant stated, the reflecting surface and its re-direction of air back towards the coextruded meat products was not recited in the previously rejected claims and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Clemens reference teaches a reflecting surface which re-directs heated air back towards the food that, after initially being applied to the meat products and flowing through the at least one opening in one of the slots, the heated, high velocity air stream contacts a reflecting surface and is re-directed back towards the meat products (column 2, lines 39-44), which renders the claimed reflective surface obvious.
Applicant also stated that, in the event that the Office does not withdraw the outstanding basis for rejection, the previous lines of argumentation are maintained.  Applicant first stated that an assertion by the Office that discounted the continuous vs. batch distinction was misplaced because the cited section of the MPEP refers to a decision describing making a batch process continuous (and not vice versa) is specific and cannot be treated as a per se rule (Applicant’s Remarks, page 14, paragraph 2).  
However, Examiner points out that the statement in paragraph 6 of the Advisory Action stated “there is no patentable distinction between continuous and batch processes” which paraphrases the teaching of the referenced section MPEP 2144.04.V.E. wherein the claimed method differed from that of the prior art only in requiring the addition of a foam In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  Although, this court decision referenced changing a batch operation into a continuous operation, it also suggests that going from a batch operation to a continuous operation would be obvious and that combining a continuous process with a batch process would not necessarily render the continuous process unsatisfactory for its intended purpose.   It is also noted that during the interview on January 7, 2021, Examiners stated that there was no reasoning provided for instituting a thermal wheel into the method/system of the claims since the Specification merely references the thermal wheel as being a piece of equipment added to the thermal system ([0020]) without disclosing any advantages of such equipment (which further supports the obviousness rejection based on simple substitution of the serpentine conveyor belt system of Clemens with the thermal wheel of Weiss).  Examiners stated that it would be helpful to provide an explanation as to why a thermal wheel would be better than the linear process of the prior art and Applicant has not provided evidence of such advantages.  
Applicant then continued to question why and how the wheel of Nelems would be taken and specifically incorporated into the device of Reijers as Applicant continued to protest this modification discussed in paragraph 9 of the Final Office Action.  Applicants inquiry exists at the practical level and motivational level as Applicant is confused by the statement in the Advisory Action (paragraph 6 on page 4) wherein the Office stated that “Examiner does not interpret the thermal wheel of Nelems as being arranged next to the high velocity air streams of Reijers as Applicant alleges, but the air streams of Reijers providing the heated air as a heat source in the thermal wheel of Nelems”.  During the 
However, Applicant’s Remarks filed 11/13/2020 stated “[n]othing in the Reijers publication, the ‘014 Kobussen patent, or the Nelems patent teaches or suggests specifically arranging such a rotary device next to a high velocity air stream to remove moisture as found in the claimed invention” at the end of the first paragraph on page 14.  Examiner interpreted this statement as meaning that an apparatus containing a high velocity air stream was located adjacent to the thermal wheel apparatus and the two apparatuses did not interact with one another.  Thus, Examiner responded by stating “Examiner does not interpret the thermal wheel of Nelems as being arranged next to the high velocity air streams of Reijers as Applicant alleges, but the air streams of Reijers providing the heated air as a heat source in the thermal wheel of Nelems” in the Advisory Action, and reiterated this statement in the interview.  When Nelems was serving as a prior art reference, the heat source of Nelems was being replaced by the high velocity air jets of Reijers.  Since Weiss currently serves as the reference for teaching the thermal wheel, the heating elements of Weiss have been substituted for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791